Moyer, C.J.,
dissenting. I cannot concur in the opinion because parts of it could be construed to virtually eliminate an appeal pursuant to Civ. R. 54 (B). The lead opinion states that the September 4, 1987 order “was not a final order” because “[t]he order did not determine Chef Italiano’s action against Testa because two of Chef Italiano’s claims against Testa remained outstanding.” The lead opinion further concludes that the two claims against Testa — breach of fiduciary duty and breach of a real estate contract with Chef Italiano — were not determined by the September 4 order, and the order therefore did not prevent Chef Italiano from obtaining a judgment against Testa. That language can lead to the conclusion that a trial court must dispose of all claims between the parties if the order is to be a final appealable order. That result is inconsistent with the plain language and purpose of Civ. R. 54(B).
The opinion produces a similar result in its disposition of the action against Brokers. The lead opinion concludes that even if the trial judge’s order was meant to apply to Brokers, it is not a final appealable order pursuant to R.C. 2505.02 because it dismisses only two of Chef Italiano’s three claims against Brokers and that “[s]ince there is still a claim of damages for breach of fiduciary duty pending against Brokers, the September 4 order does not determine Chef Italiano’s action against Brokers.”
Under Civ. R. 54(B) the order of the trial court does not need to determine the action, but only one or more of the multiple claims within the action, to be appealable.
For the foregoing reasons and because I believe we should have disposed of the substantive issue briefed and argued by counsel, I respectfully dissent.